Citation Nr: 0204468	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.

4.  Entitlement to service connection for rash, to include as 
due to undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
problems other than diarrhea, to include as due to 
undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
January 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision by the Philadelphia, Pennsylvania RO.  Thereafter, 
the case was transferred to the Roanoke, Virginia RO, which 
is presently handling the current appeal.

In January 2002, a hearing before the undersigned Board 
Member was held in Washington, D.C.  A transcript of this 
hearing is of record.

During the January 2002 hearing, the veteran also raised the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for post-traumatic 
stress disorder.  Since the RO has not adjudicated this 
issue, and it is not inextricably intertwined with an issue 
currently on appeal (see Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991)), it is referred to the RO for appropriate 
action.


REMAND

Initially, the Board notes that the RO has denied the 
veteran's claims for headaches, a sleep disorder, memory 
loss, rash, gastrointestinal problems (other than diarrhea), 
and chronic fatigue syndrome, each to include as due to 
undiagnosed illness, as not well grounded.  However, the 
Board points out that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which, among other things, eliminates 
the well grounded claim requirement, and redefines VA's 
obligations with respect to notifying and assisting a 
claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-
2099 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001)).  This change 
in the law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001). 

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement or the record includes medical evidence 
sufficient to adjudicate the claim.  

The Board notes that the RO has not yet considered the above-
referenced claims based on undiagnosed illness in the context 
of the new law, nor has the veteran had an opportunity to 
prosecute his claim in that context.  A remand will ensure 
due process of law, and avoid the possibility of prejudice.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Furthermore, in light of the duties imposed under the Act, 
and the evidence currently of record, the Board finds that 
additional development is necessary.  

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as fatigue, 
headache and other symptoms, provided that such disability 
(i) became manifest either during active duty in the South 
West Asia theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1).  

Upon review of the record, the Board notes that the veteran 
served in the South West Asia theater of operations from 
September 1990 to June 1991; therefore, his service during 
the Persian Gulf War is such to meet the definition of a 
"Persian Gulf veteran" for purposes of consideration of the 
presumptions pursuant to 38 C.F.R. § 3.317(d)(1) and (2).  In 
this case, however, additional development is needed.  

In this regard, the Board notes that claims for service 
connection for chronic disability due to undiagnosed illness 
(related to alleged exposure to environmental agents while in 
the Persian Gulf) are subject to the adjudicative procedures 
set forth in M21-1, Part III, para. 5.17 (April 30, 1999).  
In essence, the RO, upon receipt of a veteran's claim, is to 
undertake all required development action, including 
requesting a thorough VA general medical examination and 
specialist examinations as appropriate.  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered to be diagnosed conditions for compensation 
purposes.

The Board notes, however, that the VBA All-Stations Letter 
98-17 (February 26, 1998), discussed above has since been 
rescinded, effective December 31, 1998.  The guidelines for 
disability examinations for Gulf War Veterans have been 
issued in an Under Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98-010).  These new guidelines 
are essentially the same as the old guidelines and do not 
represent any substantive change.

In this case, the Board notes that as the veteran's claims, 
based in part upon undiagnosed illness, were previously 
denied as not well grounded and he has not been afforded a 
Persian Gulf Protocol examination in accordance with the 
current mandatory guidelines.  Thus, it does not appear that 
these claims have been sufficiently developed in accordance 
with the guidelines referred to above.

In view of the foregoing, as well as in light of the enhanced 
duties to assist and notify imposed by the Veterans Claims 
Assistance Act of 2000, enacted during the pendency of this 
appeal (see Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)), the Board finds that 
further development of each of the claims is warranted.  The 
RO should arrange for the veteran to undergo examination(s) 
that sufficiently address(es) the nature and extent (or 
frequency, as appropriate) of the veteran's specific 
complaints regarding headaches, sleep disorder, memory loss, 
rash, gastrointestinal problems (other than diarrhea, for 
which service connection has already been granted) and 
chronic fatigue syndrome.  The Board is interested in 
obtaining specific medical commentary as to whether the 
specific symptoms claimed by the veteran may be clinically 
correlated to a specific diagnosis (to include any of the 
disabilities with which he has already been diagnosed).  Each 
examiner's report should, of course, contain a recitation of 
the veteran's pertinent medical history and assertions; 
however, in providing the requested information, the 
examiner(s) comment as to veteran's alleged exposure to 
environmental hazards is unnecessary.   The Board emphasizes 
that the new VA examination(s) of the veteran must be 
conducted in accordance with the guidelines of the Under 
Secretary for Health's Information Letter, dated April 28, 
1998 (IL 10-98-010).  The RO is advised to make certain that 
the examinations conform precisely to the guidelines before 
readjudicating the issues.  

Prior to arranging for the veteran to under any further 
examination, the RO should undertake efforts to obtain all 
outstanding medical records pertinent to the veteran's 
claims, particularly from VA medical facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2001).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

In view of all of the above, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit signed statements 
from persons having personal knowledge of 
his disabilities which include the 
following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew him 
during the Persian Gulf War or after 
separation from military service will be 
considered.  Each person's name and 
complete address must clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA facilities and 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, this fact should 
be noted in the claims file, and he and 
his attorney should be so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
VA examination(s) conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-
010).  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to, and be reviewed by, 
each physician designated to examine the 
veteran.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness-to 
specifically include headaches, sleep 
disorder, memory loss, rash, 
gastrointestinal problems (other than 
diarrhea) and chronic fatigue syndrome.  
The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes are not needed.  For 
each diagnosed condition, the examiner 
should render an opinion as to whether it 
is as least as likely as not that such 
disability is the result of injury or 
disease incurred or aggravated during 
active military service, or whether it is 
as least as likely as not that such 
disability is the result of the veteran's 
service-connected diarrhea.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, in a typewritten 
report.

d.  However, if the veteran suffers from 
any symptoms that are not determined to 
be associated with a known clinical 
diagnosis, further specialist 
examinations will be required to address 
these findings, and should be ordered by 
the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.  

For each diagnosed condition, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that such disability is the result of 
injury or disease incurred or aggravated 
during active military service, or 
whether it is as least as likely as not 
that such disability is the result of the 
veteran's service-connected diarrhea.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed (to include 
citation to specific evidence and/or 
medical authority, as appropriate) in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)), 
and implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159), are fully 
complied with and satisfied.  

6.  Following completion of the 
foregoing, and any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent medical evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  If the veteran does not report 
to any scheduled examination(s), the RO 
should apply to provisions of 38 C.F.R. 
§ 3.655, as appropriate.  The RO must 
provide clear reasons and bases for its 
determinations, addressing all concerns 
noted in this REMAND.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and afforded the applicable time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



